Citation Nr: 0521214	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  02-04 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death. 
 
2.  Eligibility for Dependents' Educational Assistance (DEA) 
under 38 U.S.C.A., Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had verified active duty service from January 
1950 until January 1958.  He died on February [redacted], 1999.  The 
appellant is his widow.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an October 1999 
rating decision of the Regional Office (RO) in Winston-Salem, 
North Carolina that denied service connection for the cause 
of the veteran's death.  The appellant expressed 
dissatisfaction with this rating determination in a notice of 
disagreement received in January 2000 and has perfected a 
timely appeal to the Board.


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died on 
February [redacted], 1999 from sepsis.  Other significant conditions 
contributing to death but not resulting in the immediate 
cause were end-stage renal disease and heart failure.

2.  There is no competent evidence in the record that the 
conditions that caused the veteran's death had their onset 
during service, or are otherwise attributable to a disease or 
injury during service.

3.  The veteran neither died of a service-connected 
disability nor did he have a service-connected disability at 
the time of death.

4.The criteria for dependent's eligibility for educational 
assistance have not been met.



CONCLUSIONS OF LAW

1.  A service-connected disease or disability did not cause 
or materially or substantially contribute to the cause of the 
veteran's death, and the cause of death is not shown to have 
been incurred in or aggravated by service. 38 U.S.C.A. 
§§ 105(a), 1110, 1131, 1310, 5107(b) (West 2002); 38 
C.F.R.§ 3.312 (2004).

2.  The statutory requirements for Survivors' and Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code have not been met. 38 U.S.C.A. §§ 3500, 
3501(a)(1) (West 2002); 38 C.F.R. §§ 3.807 (2004), 21.3020, 
21.3021(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), has imposed new duties on 
VA to provide notice and assistance to claimants in order to 
help them substantiate their claims.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2004).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2004).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims has been accomplished.  As evidenced by 
the March 2002 statement of the case, and the January 2005 
supplemental statement of the case, the appellant and her 
representative have been notified of the law and regulations 
governing entitlement to the benefits sought, and informed of 
the ways in which the current evidence has failed to 
substantiate the claims.  These discussions served to inform 
her of the evidence needed to substantiate the claims.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  

In letters to the appellant dated in January and October 
2004, the RO informed her of what the evidence had to show to 
substantiate the claims, what medical and other evidence the 
RO needed from her, what information or evidence she could 
provide in support of the claims, and what evidence VA would 
try to obtain on her behalf.  The letters told the appellant 
that if she had any evidence in her possession that pertained 
to the claims, she should send it to the RO.  This discussion 
served to inform her to submit relevant evidence or 
information in her possession.  38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice required by 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b), should generally be 
provided prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say that its decision was not meant to 
invalidate any existing decision made prior to such notice, 
and, indeed, that VA could satisfy VCAA notice requirements 
by ensuring that the proper notice was ultimately provided 
after the initial adverse decision on the claim.  Id, at 120, 
122-4.

The Court subsequently reiterated this holding, and held that 
delayed notice would not generally be prejudicial to a 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In any event, the appellant in this case was not prejudiced 
by the delayed notice.  If she submitted additional evidence 
substantiating her claims, she would have received the same 
benefit as if she had submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

VA has made the required efforts to assist the appellant in 
obtaining the evidence necessary to substantiate her claims 
as evidenced by requesting all medical evidence that she has 
identified.   See 38 U.S.C.A. § 5103A(d).  The case was 
remanded for further development in January 2004.  The 
appellant has not indicated that there are any pertinent 
clinical records yet to be retrieved.  

Under these circumstances, the Board finds that further 
assistance would have no reasonable possibility of 
substantiating the claims.  See 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  The claims are ready to be 
considered on the merits.


Law and Regulations

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may also be granted for a disease first diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2004).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2004).

Service incurrence will be presumed for certain chronic 
diseases, including diabetes and cardiovascular disease, if 
manifest to a compensable degree within the year after active 
service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred or aggravated in service either caused 
or contributed substantially or materially to cause death. 38 
U.S.C.A. § 1310; 38 C.F.R.§ 3.312 (2004).  The service- 
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto. 38 C.F.R. 
§ 3.312(b).  To be considered a contributory cause of death, 
it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death. 38 C.F.R. § 3.312(c)(1).  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death; rather, a causal 
connection must be shown. Id.



1.  Service connection for the cause of the veteran's death.

Factual Background

The veteran death certificate reflects that he died on 
February [redacted], 1999 from sepsis.  Other significant conditions 
contributing to death but not resulting in the immediate 
cause were end-stage renal disease and heart failure.  The 
claim for service connection for the cause of death was 
received in March 1999.

The veteran's service medical records are unavailable and are 
presumed to have been destroyed in a fire at the National 
Personnel Records Center.  The record reflects that he filed 
a claim for non-service-connected pension benefits in April 
1977 citing diabetes and hypertension of onset in 1974.  

On VA compensation examination in August 1977, the veteran 
indicated that he had been treated for diabetes in Cumberland 
Hospital in 1975.  On examination, it was recorded that he 
had had diabetes for two years.  A history of hypertension of 
two to three years duration was also reported for which 
medication had been prescribed.  An electrocardiogram 
revealed first-degree atrioventricular block.  Diagnoses 
following examination were labile hypertension and diabetes 
mellitus.  

The veteran was admitted to a VA facility between March and 
May 1985 for a gangrenous right foot for which he underwent 
right Chopart's amputation and debridement.  

On VA examination in June 1985, it was recorded that he 
provided a "somewhat hazy history" relative to the onset of 
disease of the feet, but said that they were frozen while in 
service in Korea, and that this may have been when his 
problems started.  It was noted that he was on medication for 
diabetes that was fairly well controlled.  The examiner 
indicated that there was some question of hypertension that 
was in the upper limits of normal, but apparently could be 
controlled at that stage with diet.

Private clinical records dated between March and June 1996 
show that the veteran had end-stage renal disease secondary 
to diabetes with neuropathy, and was on dialysis.  He was 
admitted in March 1996 for mental status change with a 
diminished level of consciousness.  The discharge diagnoses 
were uremic encephalopathy, end-stage renal disease, chronic 
renal failure, hypertension, hypertensive dilated 
cardiomyopathy, peripheral vascular disease with leg ulcers, 
and severe deconditioning.

A clinical report from Wake Medical Center dated in February 
1999 shows that the veteran was admitted after developing an 
upper respiratory trace infection several days before 
admission.  It was noted that despite oral antibiotics, his 
symptoms progressed to pneumonia with sepsis.  It was 
recorded that full cultures, aggressive antibiotic therapy 
and support were undertaken, but that the veteran had a 
downhill course with overwhelming septic shock, respiratory 
failure and eventual death.  The veteran expired of cardiac 
arrest.  The terminal diagnoses were overwhelming sepsis, 
cardiac failure, and end-stage renal disease.

Subsequently received, were extensive VA outpatient records 
dating from 1979 and private clinical data from 1997 showing 
continuing follow-up for diabetes and hypertension, and renal 
disease.  The veteran was placed on hemodialysis subsequent 
to private hospitalization in March 1996.  Discharge 
diagnoses were shown to be severe congestive heart failure 
with dilated cardiomyopathy secondary to hypertension, severe 
chronic renal failure with episode of acute worsening, 
chronic renal failure secondary to nephrosclerosis, status 
post partial foot amputation on the right, long history of 
non-compliance with medical therapy, placement of a dialysis 
access for hemodialysis, and temporary peritoneal dialysis 
for acute renal failure.



Legal Analysis

The appellant asserts that the veteran died of disease of 
service onset, including that which may be related to 
frostbite of the feet during active duty.  She contends that 
she should be given the benefit of the doubt in this instance 
because the veteran's service medical records have been lost.

Destruction of service medical records does not create a 
heightened benefit of the doubt, but only a heightened duty 
on the part of VA to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision.  Cromer v. Nicholson, 
No. 03-0133 (Jul. 8, 2005); Russo v. Brown, 9 Vet. App. 46, 
51 (1996).

Service connection requires competent evidence showing: (1) 
the existence of a present disability (in this case the 
conditions causing death); (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. 
Brown, 7 Vet. App. 498 (1995). 

The first element of service connection, a current disability 
is satisfied by the evidence of the disabilities that caused 
the veteran's death.

There is also competent evidence of in-service incurrence of 
an injury.  Though the service medical records are missing, 
the veteran was competent to report, as he did, that he 
experienced frostbite while serving in Korea.  He received 
the Korean Service Medal and the United Nations Service 
Medal.  These decorations are consistent with service in 
Korea, and the report of frostbite is consistent with the 
circumstances of service in Korea during the winter.  
38 U.S.C.A. § 1154 (West 2002).

The missing element in this claim is competent evidence 
linking the conditions causing the veteran's death to a 
disease or injury in service.

The clinical evidence of record indicates that the veteran 
had a long history of diabetes, cardiovascular and renal 
disease that were noted to have resulted in his demise.  The 
veteran himself indicated, in a claim received in 1977, that 
both diabetes and hypertension were clinically indicated in 
the mid 1970s.  This is, however, many years after discharge 
from active duty.  There is no evidence of record, however, 
to suggest that diabetes or cardiovascular disease was 
manifested to a degree of 10 percent or more within one year 
of discharge from active duty.  Therefore, neither diabetes 
nor hypertension may directly or presumptively be attributed 
to service. See 38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309. 

There is no competent opinion that diabetes or cardiovascular 
disease is related to a disease or injury in service.  The 
competent evidence of record is to the effect that the 
veteran developed kidney disease that was secondary to 
diabetes and hypertension.  Because there is no competent 
evidence linking diabetes or hypertension to service, the 
kidney disease that resulted from diabetes and hypertension 
cannot be related to service.  The immediate and fatal cause 
of death, sepsis, was shown to have had its onset within days 
of the veteran's death and was clearly not related to 
service.  

The Board observes that the veteran was not service connected 
for any other disability.  There is thus, no basis for 
finding that a service connected disease or disability 
contributed to the causes of the veteran's death.  Even 
assuming that he had residuals of frostbite in service, there 
is no competent opinion that those residuals contributed to 
his death.

Although the appellant has expressed a belief that he died 
from a disability related to his military service, and 
implicates frostbite of the feet in this connection, there is 
no medical evidence to support her assertions.  As a 
layperson without medical training and expertise, she is not 
competent to provide probative opinions regarding medical 
causation.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
lay person is generally not capable of opining on matters 
requiring medical knowledge").  Consequently, her opinion in 
this matter does not constitute competent evidence of the 
required nexus.

The doctrine of reasonable doubt provides that when the 
evidence is evenly balanced, or in equipoise, doubt is 
resolved in favor of the claimant, and the claimant prevails.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Gilbert Court elaborated that:

I]f a fair preponderance of the evidence 
is against a veteran's claim, it will be 
denied and the 'benefit of the doubt' 
rule has no application; if the veteran 
establishes a claim by a fair 
preponderance of the evidence, the claim 
will be granted and, again, the rule has 
no application; if, however, the play is 
close, i.e., 'there is an approximate 
balance of positive and negative 
evidence,' the veteran prevails.  
Gilbert v. Derwinski, 1 Vet. App. at 56. 

In this case, because there is no competent evidence of a 
link between the causes of the veteran's death and his active 
military service, the evidence is not in equipoise.  Thus, 
the doctrine of reasonable doubt has no applicability. 

Because, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for the 
cause of the veteran's death, the claim is denied.  See 38 
U.S.C.A. § 1310; 38C.F.R. § 3.312.

2.  Eligibility for Chapter 35 Benefits

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of this issue on 
appeal, either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service-connected disability. 38 
U.S.C.A. §§ 3500, 3501(a)(1) (West 2002); 38 C.F.R. § 3.807; 
21.3020, 21.3021 (2004).

In this case, the Board has determined that the veteran did 
not die of a service-connected disability.  The record also 
reflects that the veteran did not have a disability evaluated 
as total and permanent in nature resulting from a service- 
connected disability at the time of his death.  Accordingly, 
the claimant cannot be considered an "eligible person" 
entitled to receive educational benefits. 38 U.S.C.A. 
§ 3501(a)(1) (West 2002); 38 C.F.R. §§ 3.807, 21.3021(a) 
(2004).

Because the claimant does not meet the basic criteria under 
the law for eligibility for DEA benefits, the law is 
dispositive without regard to any other facts in the case.  
Where the law is dispositive, the claim must be denied on the 
basis of absence of legal merit. See Sabonis v. Brown, 6 Vet. 
App. at 430.  Accordingly, the appeal for DEA benefits is 
denied as a matter of law.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependents' Educational Assistance under 38 U.S.C.A., Chapter 
35, is denied.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


